Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J), rendered October 22, 1999, convicting him of crimi*389nal sale of a controlled substance in the third degree (three counts) and criminal possession of a controlled substance in the third degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, either are not properly before this Court, unpreserved for appellate review, or without merit. Ritter, J.E, Florio, S. Miller and H. Miller, JJ., concur.